UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6540



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WALTER LEE SADLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Chief
District Judge. (CR-95-134-V)


Submitted:   June 12, 1997                 Decided:   June 18, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter Lee Sadler, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Lee Sadler appeals from the district court's denial of

his "Motion for Discovery of Grand Jury Minutes." Our review re-

veals that Sadler previously moved for production of this same

material, and that this court affirmed the district court's denial

of that prior motion. United States v. Sadler, Nos. 96-7126, 96-
7674 (4th Cir. Jan. 23, 1997) (unpublished). We again find no error

in the district court's denial of relief. We therefore affirm the

district court's order. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2